                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION




 In the Matter of:                              }
                                                }
                                                }
 PRIMARY PROVIDERS OF                           }    Case No. 18-83207-CRJ-11
 ALABAMA, INC.                                  }
 EIN: XX-XXX9960                                }    Chapter 11
                                                }
                                                }
                                                }
                                Debtor(s)       }

                     ORDER APPROVING MOTION TO CONTINUE

       Before the Court is BancorpSouth Bank’s Motion to Continue the hearing on its Motion to
Prohibit Use of Cash Collateral, requesting a continuance for a period of two weeks and consenting
to Debtor’s use of cash collateral through February 14, 2019. Also scheduled for hearing on
January 31, 2019 is the Debtor’s Motion for Interim Authority to Use Cash Collateral through
March 31, 2019.

        For cause shown, the Court will approve the requested continuance, continuing
BancorpSouth Bank’s Motion to Prohibit Use of Cash Collateral until the Court’s next regularly
scheduled docket following the requested two-week period and approving the Debtor’s use of cash
collateral until the matter may be heard. The Court will also continue the Debtor’s Motion for
Interim Use of Cash collateral to the Court’s next regularly scheduled docket on February 4, 2019.

       IT IS THEREFORE ORDERED, ADJUDGED and DECREED as follows:

       1. The Motion to Continue is APPROVED as set forth herein. The hearing on
          BancorpSouth Bank’s Motion to Prohibit Use of Cash Collateral and the Debtor’s
          Response and Supplemental Response to Motion to Prohibit Use of Cash Collateral are
          continued to Wednesday, February 20, 2019 at 11:30 a.m., CDT, before the
          Honorable Clifton R. Jessup, Jr. at the Federal Building, 101 Holmes Avenue,
          Huntsville, AL 35801.

       2. The Debtor is hereby authorized to use cash collateral in the ordinary course of business
          to satisfy actual expenses reasonable and necessary to the operation and maintenance
          of the Debtor’s business through February 20, 2019.
       3. The hearing on Debtor’s Motion for Interim Authority to Use Cash Collateral through
          March 31, 2019 is continued to Monday, February 4, 2019 at 2:30 p.m., CDT, before
          the Honorable Clifton R Jessup, Jr., at the United States Bankruptcy Court for the
          Northern District of Alabama, Northern Division, 400 Well Street, Decatur, AL
          35601.

       4. All hearings scheduled on January 31, 2019 are hereby VACATED.

Dated this the 31st day of January, 2019.

                                                 /s/ Clifton R. Jessup, Jr.
                                                 Clifton R. Jessup, Jr.
                                                 United States Bankruptcy Judge
